EXHIBIT 10.65

 

MCI, INC.

 

2003 MANAGEMENT RESTRICTED STOCK PLAN



--------------------------------------------------------------------------------

MCI, INC.

 

2003 MANAGEMENT RESTRICTED STOCK PLAN

 

1. Purpose. This MCI, Inc. 2003 Management Restricted Stock Plan (the “Plan”) is
intended to attract, retain and motivate highly competent persons as officers
and key employees of MCI, Inc., a Delaware corporation (the “Company”), and its
subsidiaries and affiliates, by providing them with appropriate incentives and
rewards hereunder (collectively “Awards”).

 

2. Administration.

 

(a) Committee. The Plan will be administered by the Board of Directors of the
Company (“Board”) or, at the Board’s discretion, by a committee (the
“Committee”) appointed by the Board from among its members. It is intended that
such a Committee consist of not less than two (2) members each of whom is (i) a
“Non-Employee Director” within the meaning of Rule 16b-3(b)(3) (or any successor
rule) promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and (ii) an “outside director” within the meaning of Treasury
Regulation Section 1.162-27(e)(3) under Section 162(m) of the Internal Revenue
Code of 1986, as amended (the “Code”). However, no action of the Committee shall
be void or voidable solely because its members do not then qualify as
Non-Employee Directors or outside directors. All references herein to
“Committee” shall be deemed to include the Board.

 

(b) Authority. The Committee is authorized, subject to the provisions of the
Plan, to establish such rules as it deems necessary for the proper
administration and operation of the Plan and to make such determinations and
interpretations and to take such action in connection with the Plan and any
Awards granted hereunder as it deems necessary or advisable. All determinations
and interpretations made by the Committee, in its sole and absolute discretion,
shall be binding and conclusive on all participants and their successors,
beneficiaries and legal representatives.

 

(c) Indemnification. No member of the Committee and no employee of the Company
shall be liable for any act or failure to act hereunder, except in circumstances
involving his or her bad faith or willful misconduct, or for any act or failure
to act hereunder by any other member or employee or by any agent to whom duties
in connection with the administration of this Plan have been delegated. The
Company shall indemnify members of the Committee and any agent of the Committee
who is an employee of the Company, a subsidiary or an affiliate against any and
all liabilities or expenses (including attorney’s fees) to which they may be
subjected by reason of any act or failure to act with respect to their duties on
behalf of the Plan, except in circumstances involving such person’s bad faith or
willful misconduct.

 

(d) Delegation and Advisers. To the fullest extent permitted under Section 157
of the Delaware General Corporation Law, the Committee may delegate to one or
more of its members, or to one or more agents, such administrative duties as it
may deem advisable, and the Committee, or any person to whom it has delegated
duties as aforesaid, may employ one or more persons to render advice with
respect to any responsibility the Committee or such person may have under the
Plan. The Committee may employ such legal or other counsel, consultants and
agents as it may deem desirable for the administration of the Plan and may rely
upon any opinion or computation received from any such counsel, consultant or
agent. Expenses incurred by the Committee in the engagement of such counsel,
consultant or agent shall be paid by the Company, or the subsidiary or affiliate
whose employees have participated in the Plan, as determined by the Committee.

 

3. Common Stock Available Under the Plan.

 

(a) Basic Limitations. The aggregate number of shares of common stock of the
Company (the “Common Stock”) that may be subject to the Awards granted under
this Plan shall be 10,921,000 shares of Common Stock, which may be authorized
and unissued or treasury shares, subject to any adjustments made in accordance
with Section 4 hereof.

 

(b) Additional Shares. Any shares of Common Stock subject to an Award which for
any reason is cancelled, forfeited or otherwise terminated in a manner that any
such shares are not issued to, are forfeited



--------------------------------------------------------------------------------

by or re-acquired from a participant, including any shares delivered to the
Company as part or full payment for any Award or to satisfy a tax obligation,
shall again be available for Awards under the Plan. The preceding sentence shall
apply only for purposes of determining the aggregate number of shares of Common
Stock subject to Awards.

 

(c) Acquisitions. In connection with the acquisition of any business by the
Company or any of its subsidiaries or affiliates, any outstanding grants, awards
or sales of stock, options or other similar rights pertaining to such business
may be assumed or replaced by Awards under the Plan upon such terms and
conditions as the Committee determines. The date of any such grant or award
shall relate back to the date of the initial grant or award being assumed or
replaced, and service with the acquired business shall constitute service with
the Company or its subsidiaries or affiliates for purposes of such grant or
award. Any shares of Common Stock underlying any grant or award or sale pursuant
to any such acquisition shall be disregarded for purposes of applying the
limitations under and shall not reduce the number of shares of Common Stock
available under Section 3(a) above.

 

4. Adjustment Provisions.

 

(a) Adjustment Generally. If there shall be any change in the Common Stock of
the Company through merger, consolidation, reorganization, recapitalization,
stock dividend, stock split, reverse stock split, split up, spin-off,
combination of shares, exchange of shares, dividend in kind or other like change
in capital structure or distribution (other than normal cash dividends) to
shareholders of the Company, an adjustment shall be made to the shares available
under the Plan and to each outstanding stock unit such that each such Award
shall thereafter be exercisable for such securities, cash and/or other property
as would have been received in respect of the Common Stock subject to such stock
unit had such Award been exercised in full immediately prior to such change or
distribution, and such an adjustment shall be made successively each time any
such change shall occur.

 

(b) Modification of Awards. In the event of any change or distribution described
in subsection (a) above, in order to prevent dilution or enlargement of
participants’ rights under the Plan, the Committee will have authority to
adjust, in an equitable manner, the number and kind of shares that may be issued
under the Plan, the number and kind of shares subject to outstanding Awards, the
purchase price applicable to outstanding Awards, and the fair market value of
the Common Stock and other value determinations applicable to outstanding
Awards. Appropriate adjustments may also be made by the Committee in the terms
of any Awards under the Plan to reflect such changes or distributions and to
modify any other terms of outstanding Awards on an equitable basis, including
modifications of performance targets and changes in the length of performance
periods, if applicable. In addition, the Committee is authorized to make
adjustments to the terms and conditions of, and the criteria included in, Awards
in recognition of unusual or nonrecurring events affecting the Company or the
financial statements of the Company, or in response to changes in applicable
laws, regulations, or accounting principles.

 

5. Participants. Participants will consist of such officers and key employees of
the Company and its subsidiaries and affiliates as the Committee in its sole
discretion determines to be responsible for the success and future growth and
profitability of the Company and whom the Committee may designate from time to
time to receive Awards under the Plan. Designation of a participant in any year
shall not require the Committee to designate such person to receive a Award in
any other year or, once designated, to receive the same type or amount of Award
as granted to the participant in any other year. The Committee shall consider
such factors as it deems pertinent in selecting participants and in determining
the type and amount of their respective Awards.

 

6. Type of Awards.

 

(a) General. Awards under the Plan may be granted in any one or a combination of
Stock Awards or Stock Units. Each such grant is described below. Awards granted
under the Plan shall be evidenced by an agreement (which need not be identical)
that may provide additional terms and conditions associated with such Awards, as
determined by the Committee in its sole discretion, provided, however, that in
the event of any conflict between the provisions of the Plan and any such
agreement, the provisions of the Plan shall prevail.

 

3



--------------------------------------------------------------------------------

(b) Initial Awards. As of the Effective Date, Stock Awards or Stock Units shall
be granted to certain officers and key employees in amounts and upon such terms
and conditions as the Committee shall have approved prior to such date. Such an
initial Award shall vest in equal quarterly installments over the three-year
period beginning on the Effective Date, provided the participant remains
employed by the Company or any subsidiary thereof. In addition, a pro rata
portion of the unvested Shares subject to such an initial Award shall vest upon
a participant’s death or disability (as determined for purposes of the
applicable long term disability plan of the Company or its subsidiary), but not
for any other termination of employment unless otherwise determined by the
Committee in its sole discretion.

 

(c) Exchange of Awards. At the discretion of the Committee and in such manner
determined by the Committee, a participant may exchange all or a portion of such
participant’s unvested Stock Units for similarly unvested Stock Awards, or such
participant’s unvested Stock Awards for similarly unvested Stock Units.

 

7. Stock Awards.

 

(a) Generally. The Committee may, in its discretion, grant Stock Awards (which
may include mandatory payment of any bonus in stock) consisting of Common Stock
issued or transferred to participants with or without other payments therefor.

 

(b) Additional Terms. Stock Awards may be subject to such terms and conditions,
including vesting, as the Committee determines appropriate, including, without
limitation, restrictions on the sale or other disposition of such shares, the
right of the Company to reacquire such shares for no consideration upon
termination of the participant’s employment within specified periods. The
Committee may require the participant to deliver a duly signed stock power,
endorsed in blank, relating to the Common Stock covered by such an Award. The
Committee may also require that the stock certificates evidencing such shares be
held in custody or bear restrictive legends until the restrictions thereon shall
have lapsed.

 

(c) Rights as a Shareholder. The Stock Award shall specify whether the
participant shall have, with respect to the shares of Common Stock subject to a
Stock Award, all of the rights of a holder of shares of Common Stock of the
Company, including the right to receive dividends and to vote the shares.

 

8. Stock Units.

 

(a) Generally. The Committee may, in its discretion, grant Stock Units (as
defined in subsection (c) below) to participants hereunder. Stock Units may be
subject to such terms and conditions, including vesting, as the Committee
determines appropriate. A Stock Unit granted by the Committee shall provide
payment in shares of Common Stock at such time as the award agreement shall
specify. Shares of Common Stock issued pursuant to this Section 8 may be issued
with or without other payments therefor as may be required by applicable law or
such other consideration as may be determined by the Committee. The Committee
shall determine whether a participant granted a Stock Unit shall be entitled to
a Dividend Equivalent Right (as defined in subsection (c) below).

 

(b) Settlement of Stock Units. Shares of Common Stock shall be distributed to a
participant in settlement of his or her Stock Units unless otherwise determined
by the Committee.

 

(c) Definitions. A “Stock Unit” means a notional account representing one (1)
share of Common Stock. A “Dividend Equivalent Right” means the right to receive
the amount of any dividend paid on the share of Common Stock underlying a Stock
Unit, which shall be payable in cash or in the form of additional Stock Units.

 

9. Foreign Laws. The Committee may grant Awards to individual participants who
are subject to the laws of nations other than the United States, which Awards
may have terms and conditions as determined by the Committee to be (a) necessary
to comply with applicable foreign laws or business practices, (b) necessary to
avoid unfavorable tax treatment of such Awards, or (c) otherwise appropriate.
The most senior human resources officer of the Company (the “HRO”) may also make
the same types of modifications to such an Award, other than an Award issued to
an officer of the Company or its subsidiaries who is subject to Section 16 of
the Exchange Act. The

 

4



--------------------------------------------------------------------------------

Committee or the HRO may take any action which it deems advisable to obtain
approval of such Awards by the appropriate foreign governmental entity;
provided, however, that no such Awards may be granted pursuant to this Section 9
and no action may be taken which would result in a violation of any applicable
law.

 

10. Change in Control.

 

(a) Effect of a Change in Control. Notwithstanding any other provision of this
Plan, if there is a Change in Control (as defined in subsection (b) below) of
the Company and any participant hereunder is terminated without Cause (as
defined in the agreement pertaining to the Award) within two years thereafter,
all then outstanding Stock Units of such participant shall immediately vest and
become settleable and any restrictions on Stock Awards of such participant shall
immediately lapse. Thereafter, all Awards shall be subject to the terms of any
agreement effecting the Change in Control.

 

(b) Definitions. For purposes of this Section 10, a “Change in Control” of the
Company, with respect to any participant, shall be deemed to have occurred upon
any of the following events (unless another definition is provided in any
applicable individual change in control agreement between the Company and the
participant, in which case such agreement shall govern):

 

(i) the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all of the assets of the Company and its Restricted
Subsidiaries (as defined in the Indenture) taken as a whole to any other
“person” or “group,” as that term is used in Section 13(d)(3) of the Exchange
Act (other than the Company or any of its Restricted Subsidiaries), other than a
creation of a holding company that does not involve a change in the beneficial
ownership of the Company as a result of the transaction and other than a
creation of a holding company that does not involve a change in the beneficial
ownership of the Company as a result of the transaction;

 

(ii) the adoption of a plan relating to the liquidation or dissolution of the
Company;

 

(iii) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined in
rules 13d-3 and 13d-5 under the Exchange Act (except that a person shall be
deemed to have beneficial ownership of all shares that such Person has a right
to acquire, whether such right is exercisable immediately or after 60 days),
directly or indirectly of more than 50% of the voting power of the voting stock
of the Company by way of purchase, merger or consolidation or otherwise;

 

(iv) the merger or consolidation with or into another Person or merger of
another Person into the Company with the effect that immediately after that
transaction the existing stockholders of the Company immediately before the
transaction hold, directly or indirectly, less than 50% of the total voting
power of all securities generally entitled to vote in the election of directors,
managers or trustees of the Person surviving the merger or consolidation; or

 

(v) the first day on which a majority of the members of the Company’s Board of
Directors are not Continuing Directors. For purposes of the preceding clause,
“Continuing Directors” means, as of any date of determination, any member of the
Company’s Board of Directors who: (1) was a member of the Company’s Board of
Directors on the Effective Date; or (2) was nominated for election or elected to
the Company’s Board of Directors with the affirmative vote of, or whose election
or appointment was otherwise approved or ratified (whether before or after
nomination or election) by, at least a majority of the Continuing Directors who
were members of the Company’s Board of Directors at the time of the nomination,
election or approval, as applicable.

 

11. Nontransferability. Each Award granted under the Plan to a participant
(other than vested Stock Awards) shall not be transferable otherwise than by
will or the laws of descent and distribution, and shall be exercisable, during
the participant’s lifetime, only by the participant. Notwithstanding the
foregoing, at the discretion of the Committee, an award of a Award may permit
the transferability of such Award by a participant solely to the participant’s
spouse, siblings, parents, children and grandchildren, trusts for the benefit of
such persons, or partnerships, corporations, limited liability companies or
other entities owned solely by such persons, subject to any restriction included
in the award agreement pertaining to such Award.

 

5



--------------------------------------------------------------------------------

12. Other Provisions. The award of any Award under the Plan may also be subject
to such other provisions (whether or not applicable to the Award awarded to any
other participant) as the Committee determines appropriate, including, without
limitation, the forfeiture of, or restrictions on resale or other disposition
of, Common Stock acquired under any form of Award, for the acceleration of
vesting of Awards in the event of a change in control of the Company, for the
payment of the value of Awards to participants in the event of a change in
control of the Company, or to comply with federal and state securities laws, or
understandings or conditions as to the participant’s employment in addition to
those specifically provided for under the Plan.

 

13. Withholding. All payments or distributions of Awards made pursuant to the
Plan shall be net of any amounts required to be withheld pursuant to applicable
federal, state and local tax withholding requirements. If the Company proposes
or is required to distribute Common Stock pursuant to the Plan, it may require
the recipient to remit to it or to the corporation that employs such recipient
an amount sufficient to satisfy such tax withholding requirements prior to the
delivery of any certificates for such Common Stock. In lieu thereof, the Company
or the employing corporation shall have the right to withhold the amount of such
taxes from any other sums due or to become due from such corporation to the
recipient as the Committee shall prescribe. The Committee may, in its discretion
and subject to such rules as it may adopt (including any as may be required to
satisfy applicable tax and/or non-tax regulatory requirements), permit a
participant to pay all or a portion of the federal, state, local and non-U.S.
withholding taxes arising in connection with any Award consisting of shares of
Common Stock by electing to have the Company withhold shares of Common Stock
having a fair market value equal to the amount of tax to be withheld, such tax
calculated at minimum statutory withholding rates.

 

14. No Employment Rights. A participant shall not have any right to continue to
serve the Company or any of its subsidiaries or affiliates as an officer,
employee or otherwise by reason of his or her participation in the Plan, and any
such participant’s employment shall not be enlarged or otherwise affected by his
or her designation as a participant or by transactions under the Plan.

 

15. Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments which the Company may make to aid it in
meeting its obligations under the Plan. Nothing contained in the Plan, and no
action taken pursuant to its provisions, shall create or be construed to create
a trust of any kind, or a fiduciary relationship between the Company and any
participant, beneficiary, legal representative or any other person. To the
extent that any person acquires a right to receive payments from the Company
under the Plan, such right shall be no greater than the right of an unsecured
general creditor of the Company. All payments to be made hereunder shall be paid
from the general funds of the Company and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
amounts except as expressly set forth in the Plan. The Plan is not intended to
be subject to the Employee Retirement Income Security Act of 1974, as amended.

 

16. No Fractional Shares. No fractional shares of Common Stock shall be issued
or delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, or Awards, or other property shall be issued or paid in lieu of
fractional shares or whether such fractional shares or any rights thereto shall
be forfeited or otherwise eliminated.

 

17. Duration, Amendment and Termination. No Award shall be granted more than ten
(10) years after the Effective Date. The Committee may amend the Plan from time
to time or suspend or terminate the Plan at any time, subject to the shareholder
approval if and to the extent required under the rules of any stock exchange or
automated quotation system on which the Company’s common stock is then listed or
quoted.

 

18. Governing Law. The Plan, Awards granted hereunder and actions taken in
connection herewith shall be governed and construed in accordance with the laws
of the State of Delaware (regardless of the law that might otherwise govern
under applicable Delaware principles of conflict of laws).

 

19. Effective Date. The Plan shall be effective as of the date on which all the
conditions to the effectiveness of the Company’s plan of reorganization have
been satisfied or waived (the “Effective Date”).

 

6



--------------------------------------------------------------------------------

Index of Defined Terms

 

Term

--------------------------------------------------------------------------------

   Section Where
Defined or
First Used


--------------------------------------------------------------------------------

Awards

   1

Board

   2(a)

Change in Control

   10(b)

Chapter 11 Plan

   10(b)

Code

   2(a)

Committee

   2(a)

Common Stock

   3(a)

Company

   1

Dividend Equivalent Right

   8(c)

Effective Date

   19

Exchange Act

   2(a)

Plan

   1

Stock Award

   7(a)

Stock Unit

   8(c)

 

7